- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2011 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . CONSOLIDATED FORM Managers and Related Persons Negotiation  Article 11 - CVM Instruction # 358/2002 On January, 2011 only the following transactions involving securities and derivatives were carried out, pursuant to Article 11 Instruction # 358/2002: Company Name: Banco Santander (Brasil) S.A. Group and Related Persons (X ) Board of Directors ( ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Security Description Quantity % of participation Same Type/ Class Total Shares Commom shares 0.00% 0.00% Shares Preferred shares 0.00% 0.00% Shares UNITS 0.00% 0.00% Debenture Commited SUDA15 0 Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Closing Balance Security/ Derivative Security Description Quantity % de participation Same Type Espécie/ Class Total Shares Commom shares 0.00% 0.00% Shares Preferred shares 0.00% 0.00% Shares UNITS 0.00% 0.00% Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors (X ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Opening Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares Commom shares 0.00% 0.00% Shares Preferred shares 0.00% 0.00% Shares UNITS (*) 0.00% 0.00% Debenture Committed AMRO14 4 Debenture Committed AMRO15 53 Debenture Committed AMRO16 Debenture Committed STBA11 (*) Debenture Committed STBA13 71 Debenture Committed SUDA14 Debenture Committed SUDA15 (*) Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amount (R$) Debent ure Committed STBA 11 Sale 63 R$ 122,289.00 Debenture Committed SUDA15 Buy R$ 375,365.00 Debenture Committed SUDA15 Sale 4 R$ 5,655.00 Debent ure Committed SUDA15 Sale 14 R$ 19,795.00 Debent ure Committed SUDA15 Sale 14 R$ 19,890.00 Debent ure Committed SUDA15 Sale 60 R$ 84,703.00 Debent ure Committed SUDA15 Sale 71 R$ 100,445.00 Debent ure Committed SUDA15 Sale R$ 386,980.00 Closing Balance Security/ Derivative Securities Description Quantity % de participation Same Type/ Class Total Shares Commom shares 0.00% 0.00% Shares Preferred shares 0.00% 0.00% Shares UNITS 0.00% 0.00% Debenture Committed AMRO14 4 0.00% 0.00% Debenture Committed AMRO15 53 0.00% 0.00% Debenture Committed AMRO16 0.00% 0.00% Debenture Committed STBA11 0.00% 0.00% Debenture Committed STBA13 71 0.00% 0.00% Debenture Committed SUDA14 0.00% 0.00% Debenture Committed SUDA15 0.00% 0.00% (*) The differences between the balance late December 2010 and the beginning balance in January 2011 of securities Units, STBA 11 SUDA15 and, if justified by the resignation of Mr. Antonio Fernando Ribeiro Laurelli in December 2010 and the exclusion of name of his wife Ana Laura Cezar Bessan the form of individual persons holding securities of the Company. Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors ( ) Executive Officers ( ) Audit Committee (x) Technical or Advisory Boards Opening Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares UNITS 0.00% 0.00% Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amount (R$) - Closing Balance Security/ Derivative Características dos Títulos Quantity % de participation Same Type/ Class Total Shares UNITS 0.00% 0.00% Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors (X) Controlling Shareholder ( ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares Commom shares 0% 0% Shares Preferred shares 0% 0% Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price US$ Amont US$ Closing Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares Commom shares 0% 0% Shares Preferred shares 0% 0% SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:February 10, 2011 Banco Santander (Brasil) S.A. By: /
